18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 1 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 2 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 3 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 4 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 5 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 6 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 7 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 8 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 9 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 10 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 11 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 12 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 13 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 14 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 15 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 16 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 17 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 18 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 19 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 20 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 21 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 22 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 23 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 24 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 25 of 26
18-03197-FPC7   Doc 40   Filed 12/11/18   Entered 12/11/18 13:45:25   Pg 26 of 26
